MEMORANDUM **
Roger Jerome Scott, Jr., appeals from his guilty-plea conviction and 84-month sentence for possession with intent to distribute more than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Scott contends that the district court committed reversible sentencing error when it took into account the quantity of drugs carried by his codefendant. We disagree. To the extent that Scott contends the district court improperly considered facts outside those contained in the plea agreement, his claim fails because a district court can engage in judicial factfinding at sentencing. United States v. Hagege, 437 F.3d 943, 959 (9th Cir.2006). To the extent that Scott contends the district court improperly calculated the Guidelines range, his claim fails because it is not supported by the record. Finally, to the extent that Scott contends the disparity between his sentence and that of his codefendant rendered his sentence unreasonable, we cannot agree that it was in light of the record. See United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.